Citation Nr: 1208758	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than May 11, 2005 for the assignment of a 60 percent disability rating for prostatitis.

2.  Propriety of the termination of an award of total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran had active service from August 1954 to July 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board denied entitlement to an effective date earlier than November 15, 2000 for the grant of service connection for prostatitis and entitlement to an effective date earlier than February 24, 2004 for the assignment of a 20 percent rating for prostatitis in a decision of December 2008.  The Veteran subsequently appealed to the United States Court of Appeals for Veteran's Claims (Court).  In June 2011, the Court affirmed these two sections of the Board's decision but indicated that the Board failed to provide an adequate statement of reasons or bases for whether the Veteran was entitled to an effective date prior to May 11, 2005 for his award of 60 percent disability for prostatitis.

The issue of propriety of the termination of an award of total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 24, 2004, the Veteran filed a claim for an increased rating for prostatitis.

2.  In August 2004, the Veteran was granted an increased rating of 20 percent for prostatitis, effective February 24, 2004; in May 2005, the Veteran filed a notice of disagreement with the February 2004 rating decision.  

3.  In a May 11, 2005 statement, the Veteran reported having to change his absorbent pads eight to ten times per day due to his prostatitis.

4.  In a December 2005 rating decision, the Veteran was granted an increased rating of 60 percent for prostatitis, effective May 11, 2005.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 5, 2005 for the assignment of a 60 percent disability rating for prostatitis have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in May 2004 satisfied the duty to notify provisions.  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  The Board has noted that in Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims held that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose and its application is no longer required because the claim has already been substantiated."  Thus, the VA has no outstanding duty to inform the Veteran of any additional information or evidence needed.

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007). 

II.  Entitlement to an Effective Date Earlier Than May 11, 2005 for the Assignment of a 60 Percent Disability Rating for Prostatitis

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. §§ 4.2, 4.2. 

In February 2004, the Veteran filed a claim for an increased rating for his service-connected prostatitis.  In August 2004, an increased rating of 20 percent was granted, effective February 24, 2004, the date of the Veteran's claim for increase.  On May 11, 2005, a notice of disagreement was received in response to the August 2004 rating decision.  In this statement, the Veteran indicated that he had to change his absorbent pads eight to ten times per day due to his prostatitis.  Based on this evidence, the Veteran was granted a 60 percent disability rating for prostatitis in a December 2005 rating decision, effective May 11, 2005, the date the evidence first showed he met the criteria for 60 percent.

Under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the claim as determined by the RO was February 24, 2004.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  The date entitlement arose was May 11, 2005, the date evidence indicates the Veteran met the criteria for a 60 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  

An earlier effective date may be granted on the date of a factually ascertainable increase in prostatitis, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board also notes Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997) which indicates that when a factually ascertainable increase in disability occurs, the Board must review the entire evidence of record.  

The Board has reviewed the evidence of record.  The Veteran is rated for prostatitis under 38 C.F.R. § 4.115a, Voiding Dysfunction.  A rating of 20 percent is warranted when there is voiding dysfunction requiring the e wearing of absorbent materials that must be changed less than 2 times per day.  See 38 C.F.R. § 4.115a, Voiding Dysfunction.  A rating of 40 percent is warranted when there is voiding dysfunction requirement the wearing of absorbent material which must be changed 2 to 4 times per day, and a rating of 60 percent is warranted when there is voiding dysfunction requiring the use of an appliance or wearing of absorbent materials which must be changed more than 4 times per day.  Id.

The Veteran was afforded a VA examination in May 2004; however, absorbent pads were not noted.  An addendum was obtained in July 2004, indicating that the Veteran uses 2 to 3 diapers a day on some days, and other days only at night depending on his activity and proximity to bathroom facilities.  

Statements from the Veteran's private doctor in May 2004 and April 2005 did not indicate the Veteran used absorbent pads.  

The Veteran submitted a statement in May 2005 indicating that he currently changed his absorbent pads about eight to ten times per day.

The RO then granted the Veteran 60 percent, effective May 2005, based on his submitted statement.  There is no additional evidence that demonstrates that there was a factually ascertainable increase in disability occurred indicating the Veteran met the requirements of a 60 percent rating prior to May 2005.  Accordingly, an effective date prior to May 11, 2005, for the 60 percent evaluation for prostatitis is not warranted. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier than May 11, 2005 for the award of a 60 percent disability rating for prostatitis is denied.



REMAND

In December 2010, the RO discontinued the Veteran's entitlement to TDIU.  In January 2011, the RO received a statement from the Veteran indicating his disagreement with the decision.  A statement of the case (SOC) must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should issue an SOC with respect to the issue of propriety of the termination of an award of total disability rating based upon individual unemployability (TDIU).

The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of that issue. 

2.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal. 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


